SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In June 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,549,298 0.0735 0.0735 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the Company Conversion in ADRs 01 491,775 0.0000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 06 20,350 1.25284 25,495.29 Shares Common Direct with the Company Exerc Options 06 53,775 1.45648 78,322.21 Shares Common Direct with the Company Exerc Options 13 71,700 1.45648 104,429.62 Shares Common Direct with the Company Exerc Options 13 46,000 3.28096 150,924.16 Shares Common Direct with the Company Exerc Options 13 45,175 9.35960 422,819.93 Shares Common Direct with the Company Exerc Options 13 38,080 11.97200 455,893.76 Shares Common Direct with the Company Exerc Options 28 124,717 9.35960 1.167,301.23 Shares Common Direct with the Company Exerc Options 28 81,753 11.97200 978,746.92 Shares Common Direct with the Company Exerc Options 29 161,750 1.09284 176,766.87 Shares Common Direct with the Company Exerc Options 29 144,375 1.29648 187,179.30 Shares Common Direct with the Company Exerc Options 29 93,400 3.12096 291,497.66 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 05 38,582 18.91 729,585.62 Shares Common Direct with the Company Plan of Shares Acquisition 08 3,100 18.53 57,443.00 Shares Common Direct with the Company Plan of Shares Acquisition 13 61,668 18.39 1,134,074.52 Shares Common Direct with the Company Plan of Shares Acquisition 27 5,933 18.29 108,514.57 Shares Common Direct with the Company Plan of Shares Acquisition 28 117,271 18.30 2,146,059.30 Shares Common Direct with the Company Plan of Shares Acquisition 29 35,915 18.25 655,448.75 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 10,438,917 0.0664 0.0664 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In June 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price USD Volume (USD) ADR (*) Common Direct with the Company Conversion in ADRs 01 491,775 0.0000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Exerc Options 01 112,950 1.296383 146,426.46 ADR (*) Common Direct with the Company Exerc Options 01 105,725 0.000000 0.00 ADR (*) Common Direct with the Company Exerc Options 01 184,425 1.178444 217,334.53 ADR (*) Common Direct with the Company Exerc Options 01 88,675 2.282458 202,396.96 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In June 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Subsidiary Name: Ambev Luxembourg S.À.R.L. Qualification: Position – Total Return Swap Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day (**) Quantity (***) Price USD Volume (USD) Swap ADR (*) N/A Total Return Swap Conclusion 19 18,282,025 5.46985 100,000,000.00 Total operation When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. (**) In accordance with the Circular Letter/CVM/SEP/Nº07/2017, date information of the total return swap conclusion and not the date of the financial settlement of the transaction. (***) The reported quantity is not actually related to a purchase or sale, but an economic exposure arising from the conclusion of a swap agreement on a consolidated basis, in accordance with the Circular Letter/CVM/SEP/Nº07/2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
